RENDERED: SEPTEMBER 10, 2021; 10:00 A.M.
                      NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-1466-MR


IMELDA CURTIN                                                       APPELLANT



                APPEAL FROM FRANKLIN CIRCUIT COURT
v.              HONORABLE PHILLIP J. SHEPHERD, JUDGE
                        ACTION NO. 20-CI-00116



COMMONWEALTH OF KENTUCKY,
CABINET FOR HEALTH AND FAMILY SERVICES AND
ERIC FRIEDLANDER, SECRETARY OF THE
CABINET FOR HEALTH AND FAMILY SERVICES                              APPELLEES



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CALDWELL, DIXON, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Imelda Curtin appeals from an order of the Franklin

Circuit Court which affirmed a final order from the Secretary of the Cabinet for

Health and Family Services. The order from the Cabinet substantiated an
allegation that Appellant placed her foster child, M.M. (hereinafter referred to as

Child),1 at risk of emotional abuse. Finding no reversible error, we affirm.

                       FACTS AND PROCEDURAL HISTORY

               Child was placed in the care of Appellant and her husband on August

26, 2016. About one year later, the Cabinet received a report that Child was being

abused by Appellant. Specifically, the allegation was that Appellant was calling

Child names and making other statements that could be considered emotionally

abusive. The Cabinet investigated the allegation and eventually substantiated it,

finding that Appellant was neglecting Child by putting her at risk of emotional

abuse.2 Appellant then initiated an administrative appeal. A hearing was held over

two days on March 1, 2018, and March 15, 2018. About 511 days after the

hearing, the administrative law judge (ALJ) issued a recommended order. The

order upheld the original substantiation of neglect due to risk of emotional abuse

and requested that the Secretary of the Cabinet, who had final say in the matter,

adopt the recommended order. Appellant then timely filed exceptions to the

recommended order. About 117 days after the recommended order was filed with

the Secretary of the Cabinet, the Secretary adopted the ALJ’s recommended order.


1
  This case concerns the allegations of abuse against a minor child; therefore, we will not identify
the child by her name. Although the child has now reached the age of majority, we will still not
use her full name.
2
 Kentucky Revised Statute (KRS) 600.020(1)(a)2. indicates that a child can be deemed abused
or neglected if there is a risk of physical or emotional injury.

                                                -2-
              Upon entry of the Cabinet’s final order, Appellant filed a petition for

review with the Franklin Circuit Court. Appellant argued that there was

insufficient evidence to substantiate the charge of risk of emotional abuse.

Appellant also argued that the ALJ and Secretary violated two statutes regarding

timeframes for issuing recommended orders and final orders. The circuit court

held that there was substantial evidence to support the Cabinet’s conclusion that

Appellant neglected Child by putting her at risk of emotional abuse. The court also

held that the ALJ and Secretary did violate two statutes regarding the timeframe

for entering a recommended order and final order, but concluded that such error

was harmless. This appeal followed.

                                        ANALYSIS

              On appeal, Appellant argues that there was not substantial evidence to

show she abused Child and that the ALJ and Secretary violated two statutes. We

will first address the statute issue.

              A court which reviews a final decision of an administrative agency

may reverse if the agency’s decision is in violation of a statute. KRS

13B.150(2)(a); Western Baptist Hosp. v. Kelly, 827 S.W.2d 685, 687-88 (Ky.

1992). Here, the two statutes which the Cabinet violated are KRS 13B.110(1) and

KRS 13B.120(4). KRS 13B.110(1) states that an ALJ “shall” submit to the agency

head a recommended order “no later than sixty (60) days after receiving a copy of


                                           -3-
the official record of the proceeding[.]” KRS 13B.120(4) states an agency head

“shall” render a final order within 90 days after the ALJ submits a recommended

order. In this case, a final order should have been issued, at most, about 150 days

after the final day of the administrative hearing. Instead, a final order was issued

628 days after the hearing. That is an extra 478 days.

             The circuit court held that while the Cabinet violated KRS 13B.110(1)

and KRS 13B.120(4), it was harmless error because Appellant ultimately received

her administrative and judicial appeals, albeit belatedly, and the circuit court found

that there was substantial evidence to support the Cabinet’s decision. We agree

that this was harmless error.

             Kentucky Rules of Civil Procedure (CR) 61.01 states:

             No error in either the admission or the exclusion of
             evidence and no error or defect in any ruling or order or
             in anything done or omitted by the court or by any of the
             parties is ground for granting a new trial or for setting
             aside a verdict or for vacating, modifying, or otherwise
             disturbing a judgment or order, unless refusal to take
             such action appears to the court inconsistent with
             substantial justice. The court at every stage of the
             proceeding must disregard any error or defect in the
             proceeding which does not affect the substantial rights of
             the parties.

             KRS 446.010(39) states that when examining terms found in statutes,

“shall” means “mandatory”; however, this is not always the case. “[T]he use of the

word ‘shall’ with reference to some requirements . . . is usually indicative that it is


                                          -4-
mandatory, but it will not be so regarded if the legislative intention appears

otherwise.” Skaggs v. Fyffe, 266 Ky. 337, 98 S.W.2d 884, 886 (1936).

                    In order to determine whether strict compliance or
             substantial compliance is sufficient to satisfy a statutory
             provision, it first must be determined whether the
             applicable provision is mandatory or directory. This
             determination is vital because “[a] proceeding not
             following a mandatory provision of a statute is rendered
             illegal and void, while an omission to observe or failure
             to conform to a directory provision is not.” In
             considering whether the provision is mandatory or
             directory, we depend “not on form, but on the legislative
             intent, which is to be ascertained by interpretation from
             consideration of the entire act, its nature and object, and
             the consequence of construction one way or the other.”
             In other words, “if the directions given by the statute to
             accomplish a given end are violated, but the given end is
             in fact accomplished, without affecting the real merits of
             the case, then the statute is to be regarded as directory
             merely.”

Knox County v. Hammons, 129 S.W.3d 839, 842-43 (Ky. 2004) (citations omitted).

If a statutory provision is directory, “substantial compliance may satisfy its

provisions.” Id. at 843. Substantial compliance occurs when the purpose of a

statute is accomplished and no harm results. Webster County v. Vaughn, 365

S.W.2d 109, 111 (Ky. 1962).

             Case law from this Court indicates that timeframes, such as the ones

described above, are directory and not mandatory. In Coleman v. Eastern Coal

Corp., 913 S.W.2d 800, 802 (Ky. App. 1995), Bentley v. Aero Energy, Inc., 903

S.W.2d 912, 914 (Ky. App. 1995), Hutchins v. Summa Technology/Ken-Mar, No.

                                         -5-
2005-CA-000127-WC, 2005 WL 1993439, at *2 (Ky. App. Aug. 19,

2005), aff’d, No. 2005-SC-0734-WC, 2006 WL 1652575 (Ky. Jun. 15, 2006), and

Morgan v. Kentucky Board of Medical Licensure, No. 2004-CA-001609-MR, 2005

WL 1792198, at *3 (Ky. App. Jul. 29, 2005), this Court held that administrative

agencies that miss statutory deadlines for issuing orders or decisions do not violate

a litigant’s procedural due process rights and substantially comply with the

directory timeframes. We conclude the same applies to this case.

              Procedural due process “includes a hearing, the taking and weighing

of evidence, if such is offered, a finding of fact based upon consideration of the

evidence, the making of an order supported by substantial evidence, and, where the

party’s constitutional rights are involved, a judicial review of the administrative

action.” Kentucky Alcoholic Beverage Control Bd. v. Jacobs, 269 S.W.2d 189, 192

(Ky. 1954). Here, Appellant was afforded due process. She availed herself of

administrative and judicial review of the Cabinet’s decision, she was allowed to

present evidence at a hearing, and a decision was entered against her based on

substantial evidence. We find no error in the circuit court’s holding that the failure

to adhere to the statutory timeframe was harmless error.3




3
  We are compelled to state that the delay in issuing the recommended order was unreasonably
long. We would urge hearing officers and administrative law judges to follow the statutory
deadlines as close as possible. We would also recommend that litigants before administrative
bodies make a motion or file a writ of mandamus seeking the issuance of delayed orders.

                                             -6-
             We will now discuss Appellant’s argument that the circuit court erred

in finding that the evidence relied upon by Secretary Friedlander was substantial

evidence of a risk of emotional abuse. This Court’s standard of review for an

administrative adjudicatory decision is the clearly erroneous standard. Stallins v.

City of Madisonville, 707 S.W.2d 349, 351 (Ky. App. 1986). A decision is clearly

erroneous if it is not supported by substantial evidence. Id.

             Substantial evidence is defined as evidence, taken alone
             or in light of all the evidence, that has sufficient
             probative value to induce conviction in the minds of
             reasonable people. If there is substantial evidence to
             support the agency’s findings, a court must defer to that
             finding even though there is evidence to the contrary. A
             court may not substitute its opinion as to the credibility
             of the witnesses, the weight given the evidence, or the
             inferences to be drawn from the evidence. A court’s
             function in administrative matters is one of review, not
             reinterpretation.

Thompson v. Kentucky Unemployment Ins. Com’n, 85 S.W.3d 621, 624 (Ky. App.

2002) (footnotes and citations omitted). “[A] reviewing court, whether it be one of

the circuit courts, the Court of Appeals, or [the Kentucky Supreme Court], should

refrain from reversing or overturning an administrative agency’s decision simply

because it does not agree with the agency’s wisdom.” Kentucky Unemployment

Ins. Com’n v. Landmark Community Newspapers of Kentucky, Inc., 91 S.W.3d

575, 582 (Ky. 2002) (citation omitted).




                                          -7-
                 Secretary Friedlander adopted the ALJ’s recommended order in full.

The order concluded that Appellant called Child hurtful names, had unrealistic

expectations, and described Child in a derogatory manner. The order also held that

Child was at a risk of depression, self-harm, poor academic functioning, and social

withdrawal. The ALJ and Secretary believed that Appellant’s hurtful comments to

Child were emotional abuse and that Child’s continued exposure to Appellant

would result in an increased risk of emotional injury. The order concluded that the

Cabinet met its burden in proving Child was at risk for sustaining an emotional

injury due to Appellant’s hurtful name calling, both to her face and behind her

back.

                 This Court has reviewed the arguments presented, relevant case law,

and the entire record, including testimony from the two-day hearing. Based on the

review of the evidence, we find that the conclusions of the Secretary are based

upon substantial evidence. Tami Stone, a case manager with the Behavioral Health

Program with Necco4 in Florence, Kentucky, testified that she witnessed Appellant

state to Child that Child was lazy and ungrateful. Ms. Stone also testified that

Appellant would generally say hurtful things to Child during Ms. Stone’s home

visits; however, the record is not clear if these other general comments were said

privately to Ms. Stone or to Child in Ms. Stone’s presence.


4
    Necco provides foster care, adoption, and counseling services to children and families.

                                                 -8-
                 Tracy Bischoff, the Cabinet’s child permanency case worker assigned

to Child’s case, testified that she witnessed Appellant state to Child that Child was

lazy and fat. She also testified that Appellant stated that Child was “the most

annoying person she ever met”; however, it is not clear from the record whether

this was said in private to Ms. Bischoff or said to Child in front of Ms. Bischoff.

In addition, Ms. Bischoff testified that when Appellant would say hurtful things to

Child, Child would become quiet and sad.

                 Dr. James Rosenthal testified that he examined Child on two

occasions for one hour each. He testified that Child was guarded and did not want

to discuss her past or relationship with the Appellant and Appellant’s husband. As

part of his assessment of Child, Dr. Rosenthal also spoke to multiple other people:

Ms. Bischoff; Ms. Pat Moore, one of Child’s therapists; Rob Rosnake, another of

Child’s therapists; and Appellant. Dr. Rosenthal also examined records from

Necco, Holly Hill,5 the Cabinet, and other therapy and foster care providers who

have interacted with Child over the years. Ultimately, Dr. Rosenthal concluded

that Appellant’s statements and behavior toward Child were emotionally abusive

and put Child at and increased risk of mental and emotional problems.

                 Based on the testimony of Dr. Rosenthal, Ms. Bischoff, and Ms.

Stone, we hold that the circuit court did not err by finding the administrative order


5
    Holly Hill provides therapy services to children.

                                                  -9-
was based on substantial evidence. We too believe the order is based on

substantial evidence. While there was some evidence presented that Child wanted

to stay in Appellant’s home and evidence that could put the relationship between

Appellant in Child in a positive light, the Secretary, as fact finder, can choose

which evidence to believe and which to discount. It is also up to the Secretary to

weigh the evidence and determine what evidence is more credible. Our standard of

review does not allow us to question those decisions unless they are made without

substantial evidence. Such is not the case here; therefore, we affirm.

             Appellant’s next argument on appeal states that the evidence relied

upon in the recommended order was all hearsay and inadmissible. We disagree.

KRS 13B.090(1) states:

             In an administrative hearing, findings of fact shall be
             based exclusively on the evidence on the record. The
             hearing officer shall exclude evidence that is irrelevant,
             immaterial, unduly repetitious, or excludable on
             constitutional or statutory grounds or on the basis of
             evidentiary privilege recognized in the courts of this
             Commonwealth. Hearsay evidence may be admissible, if
             it is the type of evidence that reasonable and prudent
             persons would rely on in their daily affairs, but it shall
             not be sufficient in itself to support an agency’s findings
             of facts unless it would be admissible over objections in
             civil actions.

             It is true that hearsay evidence was introduced during the hearing;

however, it was not the only evidence relied upon by the ALJ. The ALJ’s findings

were based on the medical findings of Dr. Rosenthal and the testimony of Ms.

                                         -10-
Bischoff and Ms. Stone. Ms. Bischoff and Ms. Stone both testified at the hearing

regarding statements made by Appellant to Child that they believed were

inappropriate and harmful. These statements were all witnessed by Ms. Bischoff

and Ms. Stone. In addition, while some of Dr. Rosenthal’s testimony was based on

hearsay, it was corroborated by documentary evidence and testimony in the record.

Dr. Rosenthal indicated that he spoke with Child, Ms. Bischoff, Ms. Moore, Mr.

Rosnake, and Appellant. He also reviewed the therapy records of Ms. Moore and

Mr. Rosnake. Mr. Rosnake did not testify at the hearing and his records were not

introduced into evidence. Ms. Moore also did not testify at the hearing, but her

records were introduced into evidence.

             We believe it was reasonable for Dr. Rosenthal to rely on the

statements and records of Mr. Rosnake and Ms. Moore even though they did not

testify at the hearing. Furthermore, because some of the evidence relied upon by

Dr. Rosenthal was introduced at the hearing, and that evidence supported Dr.

Rosenthal’s assessment, we conclude that the ALJ did not rely solely on

inadmissible hearsay evidence. In addition, during the hearing the ALJ stated that

she usually allows all hearsay evidence into the record, but does not use it as the

sole basis of her findings. In other words, the ALJ specifically recognized the

hearsay limitations set forth in KRS 13B.090(1). We find no error regarding this

hearsay issue.


                                         -11-
            Appellant’s final argument on appeal is that Dr. Rosenthal did not

adequately explain how he formed his opinions or the methodology he used in

evaluating Child’s case. Again, we find no error.

                  The admissibility of expert testimony is governed
            by Kentucky Rules of Evidence (KRE) 702. That rule
            provides:

                         If scientific, technical, or other specialized
                   knowledge will assist the trier of fact to understand
                   the evidence or to determine a fact in issue, a
                   witness qualified as an expert by knowledge, skill,
                   experience, training, or education, may testify
                   thereto in the form of an opinion or otherwise, if:

                      (1) The testimony is based upon sufficient facts
                          or data;

                      (2) The testimony is the product of reliable
                          principles and methods; and

                      (3) The witness has applied the principles and
                          methods reliably to the facts of the case.

            KRE 702 was written in light of guidance set forth by the
            Supreme Court in Daubert v. Merrell Dow Pharm., Inc.,
            509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469
            (1993). Daubert requires the trial court to play the role
            of gatekeeper to prevent the admission of unreliable
            pseudoscientific evidence. [A] trial court’s task in
            assessing proffered expert testimony is to determine
            whether the testimony both rests on a reliable foundation
            and is relevant to the task at hand. . . .

            ...

            In making its reliability determination, the trial court
            must consider whether the reasoning or methodology

                                        -12-
             underlying the testimony is scientifically valid and
             whether that reasoning or methodology properly can be
             applied to the facts in issue. To evaluate whether the
             proffered expert testimony is reliable, a trial court may
             consider a number of non-exclusive factors such as:
             whether the principle, theory, or method in question can
             be (and has been) tested, whether it has been subjected to
             peer review and publication, whether it has a known or
             potential rate of error, and whether it enjoys acceptance
             within a relevant scientific community.

                     The decisions of trial courts as to the admissibility
             of expert witness testimony under Daubert are generally
             entitled to deference on appeal because trial courts are in
             the best position to evaluate firsthand the proposed
             evidence. Accordingly, whether a witness qualifies as an
             expert is reviewed under an abuse of discretion
             standard. The test for abuse of discretion is whether the
             trial judge’s decision was arbitrary, unreasonable, unfair,
             or unsupported by sound legal principles.

Holbrook v. Commonwealth, 525 S.W.3d 73, 78-79 (Ky. 2017) (internal quotation

marks and citations omitted).

             In the case at hand, Appellant made no KRE 702 objections regarding

Dr. Rosenthal’s opinion before or during the hearing. In addition, Appellant did

not request a Daubert hearing to determine the reliability of Dr. Rosenthal’s

testimony. In fact, Appellant stipulated to the fact that Dr. Rosenthal was a

qualified mental health expert. Finally, Appellant had the opportunity to question

Dr. Rosenthal about his methodology or retain her own expert. Appellant did

neither.




                                         -13-
             We also believe Dr. Rosenthal did adequately explain his

methodology. He testified that he had two sessions with Child, spoke to other

witnesses and mental health treatment providers, and reviewed therapy treatment

records. Dr. Rosenthal also testified that reviewing these collateral sources is

common and part of his usual practice when conducting mental health assessments.

Dr. Rosenthal also testified that his conclusions were based on a reasonable degree

of psychological certainty. The ALJ did not abuse its discretion in allowing Dr.

Rosenthal’s expert testimony.

                                  CONCLUSION

             Based on the foregoing, we conclude that the circuit court did not err

in affirming the decision of the Secretary or the rulings made by the ALJ;

therefore, we affirm.



             ALL CONCUR.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEES:

W. Steven Middleton                        Kaitlin A. Dierking
Frankfort, Kentucky                        Covington, Kentucky




                                        -14-